This case comes to this Court upon complaint and demurrer without any statement of case on appeal, and but for the statements of counsel on the argument we would have a very imperfect conception of the case. The complaint is as follows:
"Plaintiff, complaining of defendant, alleges:
"First. That the plaintiff was duly appointed by an order of the judge of the Superior Court of New Hanover County receiver of the Greensboro Coal and Mining Company on the ...... day of ........., 1896, in an action therein pending, brought by the Waterbury Rubber Company, who sued in behalf of themselves and all other creditors of the Greensboro Coal and Mining Company. *Page 234 
"Second. That the said Greensboro Coal and Mining Company is and was declared by said court to be utterly insolvent and owes a large amount of money to various and sundry creditors.
"Third. That the defendant E. P. Wharton was a subscriber to 15 shares of the capital stock of said Greensboro Coal and Mining Company, of the par value of $100, and has only paid in on said stock the sum of $500, and that there is due and payable on the same sum of $1,000, all of which is necessary to liquidate the said indebtedness of the said Greensboro Coal and Mining Company, and which the said defendant refuses to pay. Wherefore, the plaintiff prays judgment against the defendant for the sum of $1,000, with interest from (378) the .... day of ........, 1896, together with costs of action."
To this complaint the defendant filed the following demurrer:
"The defendant demurs to the complaint herein because it does not state a cause of action against the defendant, in that —
"First. That neither the corporation nor any court of equity has made any call for a balance of unpaid subscription, and there is no debt due from the defendant to the plaintiff.
"Second. That it does not appear from the complaint that any court has previously determined the amount of the corporate indebtedness and fixed the liability of each share of stock.
"Third. For that the action ought to have been by a bill in equity in which all questions involved could be settled in the same action."
It will be observed that the complaint does not state what sort of a company the Greensboro Coal and Mining Company was, whether a corporation or a joint-stock partnership. It is true the demurrer twice speaks of it as a corporation. But it is not the province of a demurrer to allege facts but to admit the facts alleged. Then we will have to take it to be true that there was a "company" that issued the shares of stock; that the defendant subscribed for 15 shares of the par value of $1,500; that he has only paid $500 thereon, and that he is still owing $1,000 to said company on said 15 shares of stock. That said "company" has become insolvent and has been so declared by a court of competent jurisdiction; that it will take the whole of the $1,000 due by defendant to pay the creditors; that the plaintiff has been duly appointed receiver (379) of said "company," and that the defendant refuses to pay said indebtedness.
The defendant, admitting all this, says that the plaintiff cannot succeed in this action; and the defendant contends that it was necessary before bringing the action that the court should have ascertained what part of this debt was necessary to pay the indebtedness of the "company." *Page 235 
Suppose this to be the law, we must presume this has been done, as the plaintiff says it will take it all to do so, and the defendant admits the allegation to be true.
The defendant further contends that the plaintiff cannot maintain this action because he has made no demand for payment before bringing the action. Suppose we admit this is the law, the plaintiff alleges that the defendant refuses to pay this claim sued on, and the defendant admits that this allegation is true. How then can it be true that he refused to pay if he had not been asked to pay?
There is some diversity of opinion expressed in the books as to notice, but Smith on Receivers, page 404, note 3, citing several authorities, holds that such an action may be maintained at law without ascertaining the amount due and giving the notice, as contended for by the defendant. But as it appears from the allegations of the complaint and the admissions of the defendant that this has all been done, it is not necessary for us to decide that question, and we do not do so. The plaintiff having been appointed receiver, the statute authorized him to sue — Code, sec. 668.
This is what would have been an action at law before the joinder of jurisdiction under the Constitution of 1868 and the Code of Civil Procedure, in which the plaintiff would have been entitled to judgment. And the defendant, if he had equitable grounds of defense, would have been compelled to file a bill in equity in which he would have  (380) to allege his equities. But that is not so now, as he may set up his equities in his answer, and if necessary to a full, fair, and equitable settlement of the matter, may have such other parties made as are necessary to that end. And while we are compelled to overrule the defendant's demurrer, this is not deciding the case against him.
It was alleged by counsel for the defendant that it would not take the whole of the $1,000 to pay the defendant's pro rata of the "company's" indebtedness; that there was only a deficiency of about $6,000, while the unpaid stock of the concern amounted to many times that amount; that while the defendant was behind in the payment for his stock, the plaintiff himself was behind in the payment of his stock to a much greater amount, and this suit was brought against him alone to unfairly oppress him. Of course we cannot allow such statements as these to influence our opinion in this case; but if they are true they may all be set up by the defendant, and must be adjusted and determined before he can be brought to judgment.Harmon v. Hunt, 116 N.C. 678.
Affirmed.
Cited: Cooper v. Security Co., post, 464. *Page 236 
(381)